DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
All pending claims 1-10 and 12-20 filed December 15, 2021 were examined in this non-final office action. Claim 11 was canceled by amendment.


Response to Arguments
Applicant’s arguments, see remarks filed December 15, 2020, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to address specificity to “sufficient funds” subject matter. Please see below for detail. Regarding intent, the purpose of Swanson to determine purchase intent via a chatbot which was/is recited. 
Claim 10 is conditionally allowable pending correction to claim 1- see below #1.
Patent counsel is welcome to schedule a telephonic or video interview with the undersigned examiner for follow-up discussions and potential resolution for allowability.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because all claims are merely claiming software. 
Claim 1 is an apparatus claim lacking any computing elements necessary to execute the claimed functionality of the apparatus. Correction is required.
Claims 1-9 and 17, 19 and 20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 17 is directed to a process. Claim 17 is representative of claims 1-10 and 18-20 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether claim 17 is directed to a judicial exception. Elements of an abstract idea are highlighted in bold:
Claim 17. (Original) A non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to:
ascertain, based on a chat conducted with a conversational chatbot, a request by a user to purchase a product;
ascertain an attribute associated with the user;
generate, based on an analysis of the request by the user to purchase the product and the attribute associated with the user, an intent associated with the user to purchase the product;
generate, based on the intent associated with the user to purchase the product, a catalog that includes a plurality of products that match the request by the user to purchase the product;
receive selection of a product from the plurality of products;
receive identification of a quantity associated with the selected product;
determine, based on the received selection of the product from the plurality of products and the received identification of the quantity associated with the selected product, whether sufficient funds are available for purchase of the selected product;
based on a determination that sufficient funds are available for purchase of the selected product, generate a purchase request;
generate, based on the purchase request, a purchase order associated with the selected product; and
procure, based on the purchase order associated with the selected product, the selected product for the user.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. For example, any salesperson in a jewelry shop or a real estate agent who has any interest in selling a ring/watch or a house respectively utilizes these steps in order to ascertain buyer intent and ability to pay for the item, e.g. pre-approval for a loan or credit. 
Step 2A Revised (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Generic elements are underlined:
Claim 17. (Original) A non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to:
ascertain, based on a chat conducted with a conversational chatbot, a request by a user to purchase a product;
ascertain an attribute associated with the user;
generate, based on an analysis of the request by the user to purchase the product and the attribute associated with the user, an intent associated with the user to purchase the product;
generate, based on the intent associated with the user to purchase the product, a catalog that includes a plurality of products that match the request by the user to purchase the product;
receive selection of a product from the plurality of products;
receive identification of a quantity associated with the selected product;
determine, based on the received selection of the product from the plurality of products and the received identification of the quantity associated with the selected product, whether sufficient funds are available for purchase of the selected product;
based on a determination that sufficient funds are available for purchase of the selected product, generate a purchase request;
generate, based on the purchase request, a purchase order associated with the selected product; and
procure, based on the purchase order associated with the selected product, the selected product for the user.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing software, i.e. chatbot, to follow a procedure for organizing human activity.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea on a generic computer which is not enough to transform an abstract idea into a patent-eligible invention.
Conclusion
Claims 1-9 and 17, 19 and 20 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Please note: It is the undersigned examiner’s opinion that independent claims 10, 12 and 18 add significantly more to the abstract idea with the training step requiring a convolution neural network with long short-term memory layer machine learning classifier.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9 and 12-20 are rejected under 35 USC 103 as being unpatentable over Swanson, US 2019/0180338, in view of Zalewski et al., US 2020/0118400 “Zalewski,” further in view of Katzin et al., US 2012/0271712 “Katzin.
In Swanson, see at least:
Regarding claim 12. A method for implementing an artificial intelligence and machine learning based conversational agent comprising:
[0013] Embodiments are directed to a computer-implemented conversation-based customer support system.  The system includes a conversation engine (chatbot) coupled to a conversation interface.  The conversation engine (chatbot) comprising: a conversation builder for building and processing conversations with a user based on intent.  The conversation engine (chatbot) also comprising a compute service for performing actions in response to the processed conversations.  The system further includes an intelligent product catalog system (e.g., Knowledge Work as a Service Platform) comprising configuration rules that determine valid configurations of product catalog options for product solutions.  The intelligent product catalog system automatically publishes at the conversation builder different sets of questions associated with the product catalog options.  Each set of published questions associated with a different intent.  The intelligent product catalog system also configures the compute service with an interface to the intelligent product catalog system.  In some embodiments, the configured interface from the compute service to the intelligent product catalog system is an application programming interface (API). 
ascertaining, by at least one hardware processor and based on a chat conducted with a conversational chatbot, a request by a user to purchase a product;  
[Swanson: 0131] FIG. 16C illustrates sequence for performing an improved chatbot conversation for dynamic conversational-based customer support.  The conversation sequence is described in reference to Example Interaction 1 of FIG. 16E. 
[Swanson: 0132] The conversation sequence of FIG. 16C begins with the end user 602 initiating a conversation to purchase a server from a vendor application with the communication "I want to purchase a server" of FIG. 16E.  The chatbot conversation interface transmits the communication, via the compute services 608, to the conversation builder 610.  In FIG. 16C, the KWaaS 622 previously configured the conversation builder 610 by automatically publishing slots for different conversations (intents) related to products of a vendor application, including server products, and also published slot types (non-custom, static custom, and dynamic custom) for the published slots.  At step 630, the conversation builder 610 uses natural language processing to parse the initial interaction ("I want to purchase a server") and match in a synonym table to determine the intent.  Based on the intent, the conversation builder 610 retrieves the series of questions (slots) that must be posed to the user.
ascertaining, by the at least one hardware processor, an attribute associated with the user;  
[Swanson: 0059] Applications 109 include Manage, Select, Order, Collaborate and  Support.  The Manage application provides user administration functionality which allows suppliers to create and manage user accounts and profiles.  
[Swanson: 0060] The reporting engine 116 tracks user selection criteria and track types of technologies employed.  Typical activity-based access reporting can detect what attributes are being accesses most frequently, but the present invention provides user-based access of specific attributes by detecting that certain users are selecting products using certain attributes (e.g., by color first, then by dimensions).  This information can then be used by suppliers to optimize the presentation of their products. Please note: a) “Optimize the presentation” indicates Swanson is analyzing user’s product attributes frequency which indicates user preferences; and b) The combination of Swanson-Zalewski below bolsters coverage for this step. For example Zalewisk utilizes explicit user preferences, social activities etc from user profile, see at least [Zalewski: 0183].
training, by the at least one hardware processor and based on historical data, a convolution neural network (CNN) with a long short-term memory (LSTM) layer machine learning classifier; 
Rejection is based upon the teachings applied to claim 12 in part by Swanson and further taught and/or suggested by Swanson-Zalewski. In Swanson, product solutions were optimized toward user’s intent based upon a conversation between a user making a query and a conversational bot, i.e. chatbot, interacting with the user. Although Swanson was silent on features pertaining to training a machine learning classifier that would useful in determining use intent, Zalewski on the other hand would have taught Swanson techniques useful to determine user intent using a convolution neural network with LSTM.
In Zalewski, see at least:
[Zalewski: 0191] These determinations can then be analyzed using confidence scores, machine learning, artificial intelligence, neural networks, and/or other processing.
[Zalewski: 0571] In one embodiment, learning algorithms can be processed by the AI bot 3810, to identify frequently asked questions, questions that are related to specific objects, pre-identify information to filter, optimize response statements, optimize data sources to check on the Internet for supplying information, learning which WCC devices should be queried in response to a request, optimizing and ranking WCC devices that hold more relevant information to particular questions or requests, comparing types of questions asked by other users for similar types of questions, learning by big data mining of requests and responses made to WCC devices by remote connected users, examining the community database, finding similarities in types of requests and responses for WCC devices, promoting certain WCC devices over other WCC devices in view of the contextual questions, and other processing metrics.  These types of analysis can be performed in order to provide more accurate and specific information to the types of requests made by users for WCC devices or IOT devices, which may be present in specific areas or which may hold information that is sensed, gathered, stored, or produced by WCC devices or IOT devices from time to time. 
[Zalewski: 0795] FIG. 59 shows the machine learning model trained that is trained 5910 to label additional shopping behavior as take 5951 and return 5952 events, but also classify whether a shopper has high interest in an item 5954 or whether there exists a high churn 5953 risk associated with an item.  The machine learning algorithm 5900 is trained based on interaction data 5920-5923.  In one configuration, in addition to using sensed interaction data for training the model, other data representing features tied to account history are used.  It one embodiment, features are engineered to classify labels both of which may be selected from but not limited to that listed on the tables of FIGS. 60A-B, 6000 and 6001.
[Zalewski: 0803] FIG. 60C shows expansion of the capability of the machine learning classifier to apply additional labels to characterize the shopper's behavior.  While the FIGS. 60A and 60B illustrate still more configurations of a classifier and relation to features, FIG. 60C shows how the model may be retrained over time.
[Zalewski: 0806] The machine learning algorithm and classifier models described herein may be part of a machine learning framework or platform that includes API for configuration the feature extractor, algorithm and model settings.  TensorFlow, Keras Caffe, Chainer, cnn, Deparlearn4J, Mxnet, Theano, Torch and the like are examples of such frameworks.  The machine learning algorithms may be of various types and used together or separately, nested, cascaded or mixed to provide varying levels of prediction or classification according to a construct.  Algorithms may be of deep learning type and adopt deep neural networks, convolutional deep neural networks, deep belief networks and recurrent neural networks and others.  In several embodiments, machine learning algorithms operate in supervised mode while it may also be configured to operate unsupervised, or semi-unsupervised. 
[Zalewski: 0860] In one embodiment a neural turning machine is used to perform tasks associated with a WCC device and a gradient clipping may be used to limit training speed of parameters.  In some embodiments, when training a machine learning model, the data fed from a WCC into the model is first fed into the model in short sequences until the loss hits a target, and the size of the input data can be increased.  In some embodiments Dynamic Neural Computers that allocate and deallocate memory and remembers recent memory use is used.  In one embodiment a recommender system uses non-parametric models (LSTMs) to capture the hidden states of both the user and the items in a retail store. Please note: Zalewski is referring to Long Short-Term Memory models.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques that determine user intent as taught by Zalewski would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Zalewski to the teachings of Swanson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
generating, by the at least one hardware processor and based on an analysis of the request by the user to purchase the product and the attribute associated with the user using the trained machine learning classifier, an intent associated with the user to purchase the product; 
Rejection is based upon the teachings and rationale applied to claim 12 above and further taught and/or suggested by Swanson-Zalewski. 
In Swanson-Zalewski, see at least:
[Swanson: 0132] … At step 630, the conversation builder 610 uses natural language processing to parse the initial interaction ("I want to purchase a server") and match in a synonym table to determine the intent.  Based on the intent, the conversation builder 610 retrieves the series of questions (slots) that must be posed to the user. 
[Zalewski: 0012] … The interactions may be identified and classified, in order to determine if the user is intending to purchase the item and enabling charging of the user's account.
[Zalewski: 0212] … The classification of such user may be associated with a designated time frame in which the user is expected to enter the store.  The advance information about the user and proximity to the store can be used to trigger pre-selection of certain items.  Such items may be associated with a user's intent to purchase, shopping list, etc. The advance information may be used to provide guidance to human or robot workers to prepare, gather or configure items in anticipation of the shopper entering the store.
generating, by the at least one hardware processor and based on an analysis of the intent associated with the user to purchase the product using the trained machine learning classifier, a catalog that includes a plurality of products that match the request by the user to purchase the product; 
Rejection is based upon the teachings and rationale applied to claim 12 above and further taught and/or suggested by Swanson-Zalewski. 
In Swanson-Zalewski, see at least:
[Swanson: 0014] The conversation builder receives interaction from a user choosing a product solution.  Based on matching the user interactions with a published intent, the conversation builder selects and sends a published series of questions in series to the user.  For each sent question, the compute service forwards the question to the intelligent product catalog system to dynamically reconfigure product catalog options related to the question.  The options are dynamically determined without any custom reprogramming of code at the compute service or intelligent product catalog system.  The compute service presents to the user, the question and remaining product catalog options as option values for answering the question.  For each answer by the user in response to the sent question, the compute service forwards the answer to the intelligent product catalog system to dynamically reconfigure product catalog options related to the sent question.  In some embodiments, if remaining product catalog options only include 1 option, the compute service communicates to the conversation builder to send a next published question of the series rather than presenting to the user. 
receiving, by the at least one hardware processor, selection of a product from the plurality of products;
Rejection is based upon the teachings and rationale applied to claim 12 above and further taught and/or suggested by Swanson-Zalewski. 
In Swanson-Zalewski, see at least:
[Swanson: 0117] Module 5, Configuration 366, provides configuration by taking the contents of the market basket and outputting a final list of configured contents to be handed off to the channels or stored for future use.  This module completeness, correctness, upsell comparisons and add-on suggestions.  To complete the assembly that the user is intending to build, the system suggests the remaining parts (subassemblies/assemblies) which are required and are not yet selected by the user.  The system will check for the compatibility of the assemblies selected and suggest assemblies that are more efficient, have more features and/or have a better fit to the selected assemblies.  This process references the product family attributes in the database.  Related add-on products are suggested to complement the selected products, this process will reference the complements attribute in the database. 
receiving, by the at least one hardware processor, identification of a quantity associated with the selected product; 
Rejection is based upon the teachings and rationale applied to claim 12 above in part by Swanson-Zalewski and further taught and/or suggested by Swanson-Zalewski-Katzin. 
In Swanson-Zalewski, see at least:
[Swanson: 0082] Complex Parametric Descriptions: allow for incorporating units of measure (e.g., 5 USD), quantity descriptions (e.g., 5 USD per dozen) and conditions to each parameter (e.g., "on Wednesdays").
generating, by the at least one hardware processor and based on the received selection of the product from the plurality of products and the received identification of the quantity associated with the selected product, a purchase request by; determining, based on the received selection of the product from the plurality of products and the received identification of the quantity associated with the selected product, whether sufficient funds are available for purchase of the selected product, and based on a determination that sufficient funds are available for purchase of the selected product, generating the purchase request;
Rejection is based upon the teachings and rationale applied to claim 12 above in part by Swanson-Zalewski and further taught and/or suggested by Swanson-Zalewski-Katzin. 
In Swanson-Zalewski, see at least:
[Swanson: 0117] Module 5, Configuration 366, provides configuration by taking the contents of the market basket and outputting a final list of configured contents to be handed off to the channels or stored for future use.  Please note: Final list of configured contents handed off to the channels represents a purchase order.  
[Zalewski: 0196] … The electronic charge can include signaling or sending information to the payment service to debit the users billing account.
Although Swanson-Zalewski offered evidence of sufficient funds, e.g. completed the debit-based purchase, Katzin on the other hand would have taught Swanson-Zalewski techniques that determine the user has sufficient funds to complete a purchase.
In Katzin, see at least:
[0093] A "video chat session" includes a two-way, interactive live communication stream in which images from at least one camera on one device are sent for display to an opposite end of the communication path in order to be displayed.  A video chat session can include video that is transmitted only in one direction but with live communication, such as audio voice or text messaging, capable of being sent in both directions. 
[Katzin: 0094] FIG. 3D shows an interface in which a user can initiate the video chat session by pressing interface element 350 or decline by pressing cancel button 329.  A live stream video 328b of the awaiting customer service representative is shown in window 328b. … 
[Katzin: 0123] In some implementations, the pay network server may forward the authorization message, e.g., 631, to the acquirer server, which may in turn forward the authorization message, e.g., 632, to the merchant server.  The merchant may obtain the authorization message, and determine from it that the user possesses sufficient funds in the card account to conduct the transaction.  The merchant server may add a record of the transaction for the user to a batch of transaction data relating to authorized transactions.  For example, the merchant may append the XML data pertaining to the user transaction to an XML data file comprising XML data for transactions that have been authorized for various users, e.g., 633, and store the XML data file, e.g., 634, in a database, e.g., merchant database 609. 
generating, by the at least one hardware processor and based on the purchase request, a purchase order associated with the selected product; and procuring, by the at least one hardware processor and based on the purchase order associated with the selected product, the selected product for the user.
Rejection is based upon the teachings and rationale applied to claim 12 and further taught and/or suggested by Swanson-Zalewski-Katzin. 
In Swanson-Zalewski-Katzin, see at least:
[Zalewski: 0261] … In one example, the button is on a housing that has a WCC device.  Pressing the button activates the WCC and sends wirelessly a predefined code, e.g., order to a website for an item.  In one configuration, in addition to ordering, the button has a biometric sensor to enable identification of the person making the order.  For example, different people in a home or location can have different privileges.  So, based on user ID, different privileges can be defined.  The programming of user ID and privileges can be set on an APP or on a website.  In some embodiments, the WCC device can be re-programmed for different items.  In still other embodiments, the button can have a dial, so you turn to #1 detergent, turn to #2 coffee, turn to #3, diapers. Same device, same button, but different items.  In another embodiment, it can be one button, two push, or double dial, so one push can select item and quantity.  For example, the user can select what to order, e.g., from a predefined internet side, and also identify a quantity (e.g., coffee, 2 packs). Please note: “Order to a website for an item” represents a purchase order.
[Katzin: 0104] In some implementations, the app may provide multiple screens of data fields and/or associated values stored for the user to select as part of the purchase order transmission.  In some implementations, the app may provide the server with the GPS location of the user.  Based on the GPS location of the user, the IPOT may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.).  Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission 
[Katzin: 0113] In some implementations, the client may generate a purchase order message, e.g., 612, and provide, e.g., 613, the generated purchase order message to the merchant server.  For example, a browser application executing on the client may provide, on behalf of the user, a (Secure) Hypertext Transfer Protocol ("HTTP(S)") GET message including the product order details for the merchant server in the form of data formatted according to the eXtensible Markup Language ("XML"). 
[Katzin: 0114] In some implementations, the merchant server may obtain the purchase order message from the client and may parse the purchase order message to extract details of the purchase order from the user.  The merchant server may generate a card query request, e.g., 614 to determine whether the transaction can be processed.  For example, the merchant server may attempt to determine whether the user has sufficient funds to pay for the purchase in a card account provided with the purchase order.  
Regarding claim 13: Rejection is based upon the teachings and rationale applied to claim 12 and as further taught and/or suggested by Swanson-Zalewski-Katzin. 
In Swanson-Zalewski-Katzin, see at least:
[Swanson: 0059] … Distribution partners determine product availability, order confirmation, pricing confirmation and shipment status over the Web thus eliminating up to 40% of phone queries back to customer service representatives.  
[Zalewski: 0014] In some embodiments, a method includes processing of tracking data includes accessing a deep learning model using feature input of at least user location and shopping history, where the feature input includes time-based actions characterizing previous user shopping history and global positioning system data enabled by the user to allow identification of a location of the user based on location data received from the portable device.
[Zalewski: 0024] In some embodiments, the items that are pre-gathered are ones pre-designated on the user's shopping list, or are a subset of ones on the user's shopping list or are identified as suitable items for the user to purchase in connection with analyzing the user shopping list or user shopping history or data from at least one processing entity capable of keeping track of a consumption or use of items associated with the user. 
Regarding claims 14-16: Rejections are based upon the teachings and rationale applied to claim 12 and as further taught and/or suggested by Swanson-Zalewski-Katzin. It would have been obvious to one of ordinary skill in the art before the effective filling date to assign a purchase order number with a purchase order in order to uniquely distinguish one purchase order from another purchase order by the system. 
In Swanson-Zalewski-Katzin for example: 
[Swanson] Shipment status information provided by a channel partner requires a particular purchase order in order to distinguish among multiple purchase order, see at least [0059].
[Zalewski: 0161] The systems can further process historical interaction by the user, or historical interaction by other users, to determine possibilities that items will be purchased and/or taken from a shelf. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a user convenience by displaying a previous number of user purchase order transactions.
[Zalewski: 0199] … The price point may reflect past purchases, earned credits, earned discounts, applied credits, applied discounts, membership or status of a subscription in connection with the store, brand, consortium of brands, distribution bundle, the absence or presence of another item in the user's shopping cart or recent take or purchase.  Variable pricing may be based, for example, on an incentive that first brand issues to gain a new customer that is otherwise loyal to a second brand. 
Regarding claims 1-7 and 9: Rejections are based upon the teachings and rationale applied to claim 12 and dependents of claim 12 reciting similar subject matter. Regarding claim 9, maintaining conversational history modifies the user’s profile.
Regarding claims 17 and 18: Rejections are based upon the teachings and rationale applied to claim 12 and dependents of claim 12 reciting similar subject matter.
Regarding claim 19: Rejection is based upon the teachings and rationale applied to claim 17 and as further taught and/or suggested by Swanson-Zalewski-Katzin.
In Swanson-Zalewski-Katzin, see at least:
[Swanson: 0126] … The conversation builder 610 is a service for building and processing conversations that are integrated into any application using voice and text.
[Zalewski: 0038] … The method includes receiving natural language voice input containing words spoken from the shopper.  And, processing the voice input along with the classification data to generate a response to the words spoken by said shopper.  
[Zalewski: 0216] In several embodiments described herein, a guidance system runs in closed loop providing audio to users and picking up natural language voice commands from the user.  The audio may be directed to the smartphone, wearable device, cart, basket, parametrically delivered, provided using traditional speakers, provided on a custom asset provided by the store or through other means.  Voice commands may be picked up from the shopper's smartphone, cart, basket, wearable device, via a customer asset provided by the store, a microphone proximate to the user, item, or through other means.  Beam forming microphones may track individual shoppers as they meander throughout the store, allowing voice commands to be received by each shopper. 
Regarding claim 20: Rejection is based upon the teachings and rationale applied to claim 17 and as further taught and/or suggested by Swanson-Zalewski-Katzin.
In Swanson-Zalewski-Katzin, see at least:
[Swanson:0059] … manage user accounts and profiles. Also see [0095], [0099].
[Zalewski: 0183] In some embodiments, the biometric sensing systems can be passive, such that the user can be identified without the user been required to go up to a sensor or kiosk.  Payment systems can also be integrated with the network, to allow payments to be processed.  The payments can include services such as PayPal, Visa, banking apps, and other electronic payment systems or products.  User accounts and user profiles can also be linked to the network, and provided access by the user.  The user account can be associated with application utilized by the user when shopping at the store.  The user profile can include information regarding the user, historical data, references, explicit preferences, shopping list, social friends, social activities, and other information that the user allows to be made part of the profile. 
Claim 8 is rejected under 35 USC 103 as being unpatentable over Swanson, US 2019/0180338, Zalewski, US 2020/0118400, and Katzin, US 2012/0271712, as applied to claim 7 further in view of Karlsen et al., US 2009/0177688 “Karlsen.”
Rejection is based upon the teachings and rationale applied to claim 7 in part by Swanson-Zalewski-Katzin and further taught and/or suggested by Swanson-Zalewski-Katzin-Talmor. Swanson-Zalewski-Katzin collected and utilized user profile information, e.g. employmen,t but were silent regarding leave request. Karlsen on the other hand would have taught Zalewski-Katzin-Katzin techniques that collect and utilize employee leave requests.
In Karlsen, see at least:
[Karlsen: 0006] Various aspects of an employee tracking system are disclosed.  In one embodiment, an employee tracking system is disclosed that includes a computer system with program code that causes the computer system perform various steps.  These steps include, for each of a plurality of employees, storing corresponding employee-related data in an employee statistics database.  Each employee is associated with at least one node in a hierarchical tree that represents the organizational structure for which the employee works, in which the organization structure may be represented by a hierarchical tree comprising a plurality of nodes.  Each employee may thus be associated with a node in this tree.  The hierarchical tree is used to access, or determine access rights of, the corresponding employee-related data of one or more employees.  The employee-related data of an employee is then compared against performance management rules stored in the computer system.  Finally, the program code causes the computer to generate a report comprising information of employees not in conformance with the performance management rules. 
[Karlsen: 0058] Certain embodiment systems 10 permit different types of reports to be generated.  As shown in FIG. 13, for example, the user may request reports that detail the types of sick leave incurred by the employees in one or more departments over a period of time selected by the user.  Alternatively, the user may select reports based upon the performances of departments as a whole rather than on specific employees. Please note: Fig. 13 illustrates report types as: Sick Leave Per Person, Sick Leave Compared to Workdays. As shown in FIG. 14, the system 10 may present a user interface that permits the user to select a graphical presentation for a report, such as a pie chart, bar chart, line chart or the like.  The graphical presentation may relate to, for example, sick time incurred by a department or employee, such as the amount, types, breakdown by person, breakdown by department, by type and so forth.  The graphical report may displayed on a monitor, printed, or output in a predefined file format, such as a PDF file.  As shown in FIG. 15, another report type may provide information on measures taken with employees, such as follow-up discussions in response to excessive absenteeism, sick leave or the like, and may optionally include any additional details or data input by the follow-up personnel.  In the above, when running a report on a department, for example, the department may be selected by clicking on the respective node in a tree 101 of the organizational structure visually presented on the report page. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of collected and utilizing employee sick leave as taught by Karlsen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Talmor to the teachings of Swanson-Zalewski-Katzin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. It is notoriously old and well-known for employers to require leave request. For example in O’Brien, US 6,587,831, Fig. 5 illustrates various options which included Leave Request 560. Also see col. 7, lines 3-8 regarding leave request.
Allowable Subject Matter
Claim 10 is conditionally allowable pending correction to claim 1 regarding software claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 12, 2020